On Motion to Dismiss.
PROVO STX, J.
[1] The appeal in this case is asked to be dismissed because the appeal bond, instead of reading that the appeal is returnable to this court, reads that it is returnable to the First district court of Caddo parish — the very court which rendered the judgment appealed from. Assuming this to have been an irregularity, and even a serious one, the motion to dismiss was filed more than three days after the transcript had been lodged in this court, and therefore too late to be entitled to consideration. In re Lindner, 113 La. 772, 37 South. 720. The transcript was lodged in this court on June 21, 1920; and the motion to dismiss was filed on July 17, 1920.
The motion to dismiss is overruled.
O’NIELL, J., concurs in the result, on tiie ground that section 9 of Act No. 112 of 1916 declares that no appeal shall be dismissed on account of any error in the appeal oond; hence it is not important that the motion to dismiss the appeal in this case was filed more than three days after the transcript was filed.